TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 26, 2022



                                       NO. 03-21-00663-CV


                                   Kianna Broadway, Appellant

                                                  v.

                           Lean on 8, Inc. d/b/a Chick-fil-A, Appellee




          APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on March 11, 2021. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall pay

all costs relating to this appeal, both in this Court and in the court below.